Citation Nr: 0633895	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-24 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied service connection for the veteran's neck condition 
and continued the 20 percent disability rating for the 
veteran's residuals of a lumbar spine injury.  

In August 2004, the veteran filed a claim for Aid and 
Attendance; this issue has not been developed for appellate 
review and, accordingly, is referred to the RO for 
appropriate action.

The issue of entitlement to a disability rating in excess of 
20 percent for residuals of a lumbar spine injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has a neck condition that is related to service.


CONCLUSION OF LAW

Claimed neck condition was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, a September 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2003 letter informed 
the veteran what additional information or evidence was 
needed to support his claim, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date.  However, in light of the Board's 
determination that the criteria for service connection for 
the veteran's neck condition have not been met, no effective 
date or increased disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The veteran has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.
 
Service and VA medical records, VA examination reports and 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
veteran's claims and that VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claims.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The veteran contends that he has a neck condition that is 
related to service and should be service-connected.
 
The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current neck 
condition.  The veteran's service medical records do no show 
any treatment for a neck disorder.  His separation 
examination does not reflect any neck problems upon leaving 
service.  May 1992, July 1997 and November 2003 VA 
examination reports do not reveal any neck condition or 
complaints of neck pain.  A June 2003 VA medical record 
reflects a complaint of neck pain, but there was no diagnosis 
of a disorder and no treatment given for the veteran's neck.  
The veteran claims to have pain in his neck.  Pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a neck 
condition is denied as the evidence fails to establish that 
the veteran currently has any diagnosed neck condition.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a neck condition is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher disability rating is granted on appeal for the 
residuals of his lumbar spine injury.  In order to comply 
with the holding in Dingess, supra, with regards to VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits, VA must provide such notice.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Aside from the VA examination reports, the only 
other medical records in the veteran's claims file are VA 
treatment records from June to October 2003, which do not 
reflect any treatment for his back.  VA should ask the 
veteran to identify any providers that may have treated him 
for his lumbar spine disability since August 2002, one year 
prior to the filing of his claim, and attempt to obtain those 
records.

A June 2003 VA medical record reflects the veteran's 
complaint of back pain.  A November 2003 VA medical examiner 
indicated that the veteran had chronic low back pain and that 
it had gotten worse over the years.  The examiner measured 
the veteran's range of motion of his spine, but did not 
factor the effect of his chronic back pain into these 
measurements.  After receipt of medical records, the veteran 
should be afforded an orthopedic examination to review the 
history of and ascertain the nature and severity of the 
residuals of his lumbar spine injury.  In addition, the 
examiner should give an opinion on the veteran's limitation 
of motion due to his back pain consistent with the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his back disorder since 
August 2002 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
the records are unavailable, please have 
the provider(s) so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an orthopedic examination 
by an appropriate examiner to determine 
the nature and extent of his service-
connected residuals of a lumbar spine 
injury.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done, to include 
range of motion of the lumbar spine.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner is to assess the nature and 
severity of the veteran's lumbar spine 
disability in accordance with the latest 
AMIE worksheet for rating disorders of 
the spine.  The examiner should be 
provided with copies of the old and new 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected spine disability.  The 
examiner should also provide an opinion 
as to the veteran's limitation of motion 
due to his back pain. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  Following completion of the above, VA 
should readjudicate the appellant's claim 
to include consideration of all 
applicable diagnostic codes under both 
the former and the current schedular 
criteria and the applicability of the 
decision reached in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent laws and regulations, including 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


